72 F.3d 130NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.James Medley GRAY III, Defendant-Appellant.
No. 95-3296.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1995.

1
Before:  MARTIN and JONES, Circuit Judges, and BELL, District Judge.*

ORDER

2
James Medley Gray III appeals a district court judgment of conviction and sentence following Gray's guilty plea to two counts of bank fraud in violation of 18 U.S.C. Secs. 1344 and 2, one count of structuring a financial transaction in violation of 31 U.S.C. Secs. 5324(a)(2) and 5322(b), and one count of using a false Social Security number in violation of 42 U.S.C. Sec. 408(a)(7)(B).  The district court sentenced Gray to eighteen months of imprisonment and five years of supervised release, imposed a $200 special assessment, and ordered Gray to make restitution in the amount of $78,825.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In this timely appeal, Gray argues that the district court improperly enhanced his sentence in violation of USSG Sec. 1B1.8(a).


4
Upon review, we conclude that Gray's argument is without merit.  The district court did not rely on information provided by Gray under the terms of his plea agreement in violation of USSG Sec. 1B1.8(a).  Even without the information provided by Gray, the evidence supported the conclusion that Gray was a manager or organizer of the offense pursuant to USSG Sec. 3B1.1(c).  Further, the district court did not improperly rely on information provided by Gray's accomplice.  See United States v. Gibson, 48 F.3d 876, 879 (5th Cir.1995) (per curiam), cert. denied, 1995 WL 381019 (U.S. Oct. 2, 1995).


5
Accordingly, we affirm the district court's judgment.



*
 The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan, sitting by designation